UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7807



ANTHONY BERNARD BURNSIDE,

                                             Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; HENRY MCMASTER,
Attorney General of South Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. R. Bryan Harwell, District Judge.
(CA-04-925-RBH)


Submitted: January 19, 2006                 Decided:   January 26, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Bernard Burnside, Appellant Pro Se. Melody Jane Brown,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Anthony Bernard Burnside, a South Carolina inmate, seeks

to appeal the district court’s order accepting the recommendation

of the magistrate judge and denying relief on his 28 U.S.C. § 2254

(2000) petition.      The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.          28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2000).    A prisoner satisfies this

standard by demonstrating that reasonable jurists would find both

that the district court’s assessment of the constitutional claims

is debatable or wrong and that any dispositive procedural rulings

by the district court are also debatable or wrong.            Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We   have   independently   reviewed   the   record    and   conclude   that

Burnside has not made the requisite showing.          Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 DISMISSED




                                 - 2 -